In an action to recover damages for personal injuries based on medical malpractice, the defendant appeals from an order of the Supreme Court, Richmond County (Cusick, J.), entered November 12, 1996, which denied its motion for leave to amend its answer to add the affirmative defense of culpable conduct on the part of the plaintiff Donald Clarkin.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion for leave to amend its answer to assert the affirmative defense of culpable conduct on the part of the plaintiff Donald Clarkin. In general, amendments to pleadings are to be liberally granted (see, CPLR 3025 [b]). Where, however, an action has long been certified as ready for trial, judicial discretion in allowing such amendments should be discrete, circumspect, prudent, and cautious (Perricone v City of New York, 96 AD2d 531, 533, affd 62 NY2d 661). Here the application for leave to amend was made approximately two years after the filing of the note of issue and the certificate of readiness, the proposed amendment was based upon factual circumstances known at the time the action was commenced approximately four years prior thereto, and the defendant failed to show a reasonable excuse for its inordinate delay in moving to amend (see, Rose v Velletri, 202 AD2d 566; F.G.L. Knitting Mills v 1087 Flushing Prop., 191 AD2d 533, 534; Balport Constr. Co. v New York Tel. Co., 134 AD2d 309). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.